DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 05/07/21 is acknowledged.
Currently, claims 30-43 are being examined.  Claims 1-29 are cancelled by Applicant.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 39 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Nowhere in the original specification discloses a step of maintaining a constant length of the balloon when deflating the balloon, as recited in claim 39.  The para [0025] in the original specification states that the CS (constraining structure) is attached to both ends of the balloon and is capable of maintaining a constant length during inflation and deflation processes.  In other words, the CS (but not the balloon) is capable of maintaining a constant length during deflation process. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 30-31, 34-35, 40-43 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Farnan (US 7,691,119).
Regarding claim 30, Farnan discloses a method for deploying a balloon catheter 1, the method comprising: advancing a balloon catheter 1 comprising a constraining structure non-deployably 2 (in Fig. 8) disposed over a balloon to a target site in a vessel of a patient; and inflating the balloon 1 such that the balloon 1 protrudes and expands through windows (in between struts/wires 5) in the constraining structure 2, the constraining structure 2 restricting axial lengthening of the balloon during inflation.  
Note: The constraining structure 2 wraps and attaches around the balloon both proximal and distal ends of the balloon, para [0027] or Figs. 1-2, 5 & 7, and the axial force of the constraining structure 2 applies on the balloon.  Therefore, under maximum of inflation, the balloon is expanding in radial direction and protruding through the windows in the constraining structure 2 and the constraining structure 2 restricting axial lengthening of the balloon during inflation.
Regarding claim 31, wherein inflating the balloon includes causing the constraining structure 2 to expand from an unexpanded state (Fig. 8 or para [0019]) to an expanded state (Fig. 7).  
Regarding claim 34, further comprising deflating the balloon, para [0019].  
Regarding claim 35, wherein deflating the balloon causes the constraining structure to return to the unexpanded state, para [0019].  
Regarding claim 40, wherein the windows in the constraining structure are defined by a plurality of radial rings 7 connected by a plurality of axial wires 5, Fig. 5.  
Regarding claim 41, the radial rings 7 is spacing a part.  Therefore, further comprising independently expanding each of the plurality of radial rings.  
Regarding claim 42, further comprising advancing the balloon catheter to a peripheral artery/vessel, para [0018].  In addition, the balloon used for percutaneous transluminal angioplasty (PTA) or percutaneous transluminal coronary angioplasty (PTCA).  
Regarding claim 43, further comprising advancing the balloon catheter to a coronary artery, para [0018]. In addition, the balloon used for percutaneous transluminal angioplasty (PTA) or percutaneous transluminal coronary angioplasty (PTCA).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:



Claims 32, 36-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Farnan (US 7,691,119) in view of Wang (US 2008/0255508).
Regarding claims 32, 36 & 38, Farnan discloses the invention substantially as claimed except for the limitation that comprising delivering an active substance to the vessel upon balloon inflation; wherein the active substance is delivered from a coating on a surface of the balloon; wherein the active substance is paclitaxel.  
Wang discloses a method for deploying a balloon catheter comprising: delivering an active substance, i.e., paclitaxel to the vessel upon balloon inflation, para [0011]; wherein the active substance is delivered from a coating on a surface of the balloon, para [0014, 0016, 0020-0022].  
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the method and device of Farnan with including a step of delivering an active substance, i.e., paclitaxel to the vessel upon balloon inflation by a providing a drug coated on a surface of a balloon, as taught by Wang, in order to use for rapidly delivering a drug, i.e., paclitaxel, to a target area into a patient, for treatment of disease, para [0002]. 
Regarding claims 32 & 37, Farnan discloses the invention substantially as claimed except for the limitation that comprising delivering an active substance to the vessel upon balloon inflation; wherein the active substance is delivered from a coating on a surface of the constraining structure.  
Wang discloses that a method for deploying a balloon catheter comprising: delivering an active substance (via a stent/constraining structure) to the vessel upon balloon inflation; wherein the active substance is delivered from a coating on a surface of the balloon, paras [0006, 0039, 0094, 0097...].  
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the method and device of Farnan with including a step of delivering an active substance to the vessel upon balloon inflation by a providing a drug coated on a surface of a . 

Claims 33 & 39 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Farnan (US 7,691,119).
Regarding claim 33, wherein inflating the balloon 1 includes causing the balloon to unfold (fully expanded in Fig. 7 from the compressed/fold state).  Note: the claim 33 does not require that the balloon is under fold condition.  Therefore, the prior art does not need to include the limitation of the balloon is under fold condition. However, it is well-known in the art that the balloon is compressed or fold under deflated state for low profile and easily to insert or withdraw in/out a patient. 
Regarding claim 39, as best as understood, as seen in Fig. 1-2, 5 & 7, the two ends 3 & 4 of the constraining structure 2 are attaching to two end of the balloon 1. Therefore, the method for deploying the balloon catheter further comprising maintaining a constant length of the balloon 1 when deflating the balloon.  
In addition, Applicant states in para [0023] of the original specification that: the constraining structure CS can be made from metal, a very elastic metal such as Nitinol; wherein the constraining structure CS is capable of maintaining a constant length during inflation and deflation process, para [0025].  In other words, the material Nititol of the constraining structure CS is capable of maintaining a constant length during inflation and deflation process.  Similarly, Farnan discloses that the constraining structure 2 formed of Nitinol material, col. 2, lines 26-49, same material as described in the current application.  Therefore, the constraining structure 2 is capable of maintaining a constant length during inflation and deflation process.  (Also see MPEP 2144.09 I)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228.  The examiner can normally be reached on M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Quynh-Nhu H. Vu/
Quynh-Nhu H Vu
Primary Examiner, Art Unit 3783